Citation Nr: 0902301	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of malaria.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.




REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, 
Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of February 2008.  This 
matter was originally on appeal from a May 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In September 2008, the Board received additional evidence, 
which consisted of VA Medical Center (VAMC) progress notes 
from the Columbia, Missouri facility, dated from October 2003 
to August 2008.  These records pertained only to the 
veteran's PTSD and gastritis claims.  In January 2009, the 
veteran submitted correspondence waiving initial RO 
consideration of any new evidence.  38 C.F.R. § 20.1304(c) 
(2008).  Consequently, the Board may proceed with the 
adjudication of this claim despite that the agency of 
original jurisdiction (AOJ) has not reviewed such evidence.  


FINDINGS OF FACT

1.  By an unappealed decision dated in February 1996, the 
Board denied the veteran's claims of entitlement to service 
connection for PTSD, tinnitus, hearing loss, residuals of 
malaria, and gastritis. 	

2.  Evidence submitted subsequent to the February 1996 Board 
decision does not relate to an unestablished fact necessary 
to substantiate any of the claims sought to be reopened, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claims sought to 
be reopened, and does not raise a reasonable possibility of 
substantiating those claims.


CONCLUSIONS OF LAW

1.  The February 1996 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (1992).  

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).   

3.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).   

4.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).   

5.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
residuals of malaria.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).   

6.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
gastritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remand 
Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159(a)-(c) (2008).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The Board finds that VA has no further duty to notify prior 
to Board adjudication of these claims.  The agency of 
original jurisdiction provided notice to the veteran in 
correspondences dated in February 2004, March 2005 and April 
2008.  In the February 2004 notice, the St. Louis RO informed 
the veteran of the evidence necessary to establish 
entitlement to service-connected compensation benefits for 
his tinnitus, hearing loss, residuals of malaria, and 
gastritis claims.  The RO informed the veteran that these 
claims had previously been denied and that he needed to 
submit new and material evidence to open them.  The RO also 
informed the veteran what evidence VA would obtain, and what 
evidence he was expected to obtain in support of his claims.  

In the March 2005 correspondence, the RO informed the veteran 
what he needed to submit to support his PTSD service 
connection claim.  The RO again informed the veteran what 
evidence VA would obtain, and what evidence he was expected 
to obtain in support of his claims.  

In the April 2008 correspondence, the RO informed the veteran 
that his PTSD, tinnitus, hearing loss, residuals of malaria, 
and gastritis had previously been denied and that he needed 
to submit new and material evidence to reopen them.  The RO 
informed the veteran what evidence qualified as "new and 
material."  The RO also explained why each of his claims had 
previously been denied and what type of evidence would be 
necessary to substantiate those claims.  This letter 
satisfied the Kent VCAA notice requirements for finally 
adjudicated claims.  See Kent, 20 Vet. App. at 9.  

In the April 2008 correspondence, the RO also informed the 
veteran what the evidence needed to show to establish 
entitlement to service connection for the claimed 
disabilities.  The RO again informed the veteran what 
evidence VA would obtain, and what evidence he was expected 
to obtain in support of his claims.  Finally, the RO informed 
the veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  See Dingess/Hartman, 19 
Vet. App. at 473.  

The veteran failed to respond to the April 2008 notice.  The 
RO subsequently readjudicated the claims and issued a 
supplemental statement of the case in July 2008.  The 
issuance of such notice followed by a readjudication of the 
claims remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  

Finally, the Board also finds that the AOJ has satisfied VA's 
duty to assist.  Here, VA did not provide the veteran with a 
medical examination for any of the claimed conditions, but 
the Board finds that no examinations were required.  VA is 
only required to provide medical examinations or obtain 
medical opinions in certain circumstances.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  
When the veteran is attempting to reopen a previously 
disallowed claim, VA must provide a medical examination or 
obtain a medical opinion only if new and material evidence 
has been presented.  38 C.F.R. § 3.159(c)(4)(iii) (2008).  
For reasons explained more fully below, the veteran has not 
submitted new and material evidence in support of any of the 
claims sought to be reopened.  Thus, VA had no duty to 
provide a medical examination for any of claimed conditions 
and the failure to do so was not a breach of its duty to 
assist.

In further regards to VA's duty to assist, the RO has 
obtained the veteran's service medical records and all VAMC 
treatment records identified by the veteran.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal.  No further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claims.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria and Procedural History

A review of the record shows that the veteran initially filed 
claims for service-connected compensation benefits for PTSD, 
tinnitus, hearing loss, residuals of malaria, and gastritis 
in January 1993.  The Wichita, Kansas RO denied the PTSD, 
hearing loss, residuals of malaria, and gastritis claims in a 
rating decision dated in July 1993, and the tinnitus claim in 
a rating decision dated in April 1995.  The veteran appealed 
those decisions to the Board, which denied all claims in a 
decision dated in February 1996.  The Board's decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (1992).  The veteran filed the instant claims on 
appeal in December 2003. 

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2008).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2008).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  Elkins v. West, 
12 Vet. App. 209, 219 (1999).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2008); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2008).

PTSD

In February 1996, the Board denied the veteran's PTSD claim 
because the PTSD diagnosis was unsubstantiated by any 
verified stressor.  At the time of the previous final denial 
of the claim in February 1996, the Board considered the 
veteran's service medical records, personnel file, the 
veteran's stressor statements, a transcript of a hearing 
conducted at the Wichita RO in June 1994, VAMC progress 
notes, and a VA examination report, dated in April 1993.

In the VA examination report, the examiner diagnosed PTSD 
based on "the harrowing experience he had on numerous 
occasions in Vietnam as outlined above."  In the report, the 
examiner noted the veteran's reports of incurring a shrapnel 
wound in the leg, witnessing a sergeant kill four children, 
and frequently being hit by mortars and rockets.  

The veteran described the incident involving the shooting 
death of four children and the rocket attacks in statements 
dated in January 1993 and March 1993.  The veteran also 
described these incidents at a hearing conducted at the RO in 
June 1994.  Regarding the shooting death of the children, the 
veteran stated they had been shot because they were carrying 
explosives.

The veteran's personnel file confirmed service in the 
Republic of Vietnam from December 1969 to August 1970.  His 
unit was identified as 5th Battalion, 27th Artillery.  The 
veteran's DD Form 214 listed his occupational specialty as 
wheel vehicle mechanic.  The veteran's DD 214 and personnel 
records failed to confirm the receipt of any awards, badges, 
or medals indicative of combat.  The records also failed to 
otherwise indicate the veteran engaged in combat with the 
enemy.  The veteran's service medical records, including his 
separation examination report, dated in August 1970, were 
negative for findings or complaints of any shrapnel injuries.  
The service medical records were also negative for any 
complaints or diagnoses of mental disorders.  

A letter from the Environmental Support Group (ESG), dated in 
March 1995, showed that research revealed that an attack had 
occurred at Song Mao in May 1970.  The ESG stated that 
although the researched materials documenting the attack did 
not identify the veteran's unit specifically, military 
records indicated that Song Mao was in the area of operations 
of the veteran's unit.  The ESG also stated that the 
researched materials made no mention of Vietnamese children 
participating in terrorist activities.

Evidence submitted after the February 1996 Board decision 
included VAMC progress notes dated from April 2001 to August 
2008.  The VAMC progress notes documented continuous 
treatment for PTSD on numerous occasions.

The Board acknowledges that the evidence submitted after the 
Board's decision in February 1996 is new, but does not find 
that it is material.  Here, the unestablished fact necessary 
to substantiate the claim was the occurrence of an in-service 
stressor.  The VAMC treatment records did not relate to that 
unestablished fact.  The VAMC treatment records confirmed a 
PTSD diagnosis, but such evidence was already in the claims 
file at the time of the last final denial.  Additional 
evidence of such a diagnosis is both cumulative and redundant 
and does not raise a reasonable possibility of substantiating 
the claim.  

Gastritis

The Board previously denied the gastritis claim because it 
found a chronic gastrointestinal disability was not present 
in service and that the medical evidence did not relate the 
veteran's current complaints to his active duty service.  

At the time of the previous final denial of the claim in 
February 1996, the Board considered the veteran's service 
medical records and a VA examination report, dated in April 
1993.  The veteran's service medical records documented a 
complaint of stomach cramps and diarrhea in August 1970.  No 
chronic disability was diagnosed at that time.  In the VA 
examination report, the examiner's impression was dyspeptic 
symptoms and possible GERD.  The examiner concluded that the 
veteran's current complaints were possibly traceable to 
either medication or to alcohol consumption.  The examiner 
did not relate any current gastrointestinal pathology to 
current complaints of indigestion.  

Evidence submitted after the February 1996 Board decision 
included VAMC progress notes dated from July 1997 to August 
2008.  These records included an agent orange registry 
examination report, dated in April 1999, in which the 
examiner diagnosed gastroesophageal acid reflux disease 
(GERD).  The VAMC treatment records also included numerous 
instances of treatment and diagnoses of Barrett's esophagus 
(see e.g. progress notes dated in August 2002 and January 
2003).  

The Board finds that although new, none of the additionally 
submitted evidence as it pertains to a gastrointestinal 
disorder is material.  The VAMC treatment records did not 
link either GERD or Barrett's esophagus to the veteran's one 
instance of treatment for vague gastrointestinal symptoms in 
service.  As such, they did not relate to an unestablished 
fact necessary to substantiate the claim.  Medical evidence 
documenting the veteran's complaints of gastrointestinal 
symptoms was already in the claims file at the time of the 
last final denial.  Additional evidence of such symptoms is 
both cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim.  

Residuals of Malaria

The Board previously denied the residuals of malaria claim 
because the veteran's service medical records failed to show 
that the veteran in fact had malaria.

In the February 1996, decision, the Board considered the 
veteran's service medical records.  These records were 
negative for any diagnoses of malaria.  In a consultation 
request, dated in April 1970, the examiner noted that the 
veteran presented with complaints of chills, back pain, sore 
throat, and a fever.  The examiner noted that the veteran had 
been in a non-endemic area for malaria with "no cases at 
all" for several months.  The veteran was diagnosed with 
rule out pyelonephritis.  Laboratory testing revealed that a 
series of 6 malaria smears were negative.  

Evidence submitted after the February 1996 Board decision 
included VAMC progress notes dated from July 1997 to August 
2008.  Among these was an agent orange registry examination 
report, dated in April 1999.  In that report, the examiner 
noted that the veteran had been hospitalized for three weeks 
in 1969 with a diagnosis of presumptive malaria.  The 
examiner's impression was remote history of malaria.  

The agent orange examination report is new in that it was not 
in the claims file at the time of the Board's previous final 
denial.  However, the examination report is not material to 
the issue at hand, which is whether the veteran had malaria 
in service and continues to suffer from residuals of such an 
event.  The examiner's finding was based only on the 
veteran's subjective reports.  Such reports do not relate to 
an unestablished fact necessary to substantiate the claim.  
Additional evidence of such reports are both cumulative and 
redundant and do not raise a reasonable possibility of 
substantiating the claim.  

Hearing Loss and Tinnitus

The Board previously denied the hearing loss claim because 
the competent medical evidence failed to show the veteran had 
hearing loss as defined by VA regulations.  See 38 C.F.R. 
§ 3.385 (2008).  The Board denied the tinnitus claim because 
it found the earliest documentation of tinnitus to be found 
in the April 1993 VA examination report and that the evidence 
did not otherwise link tinnitus to the veteran's active duty 
service.  Evidence before the Board at that time included his 
service medical records, VAMC progress notes dated from 
February 1993 to June 1993, and the April 1993 VA examination 
report.  

The April 1993 VA examination report failed to show the 
veteran had hearing loss as defined by VA regulations.  See 
38 C.F.R. § 3.385 (2008).  Regarding tinnitus, the examiner 
noted that the veteran reported bilateral constant tinnitus 
that the veteran had first noticed in 1970. 

Pertinent evidence submitted after the February 1996 Board 
decision included VAMC outpatient treatment records and 
progress notes dated from July 1997 to August 2008.  Among 
the VAMC records was a VA hearing evaluation, dated in June 
1999.  That evaluation failed to show that the veteran had 
impaired hearing that met the criteria for a disability as 
defined by VA regulations.  See 38 C.F.R. § 3.385 (2008).  
There was no mention of tinnitus in any of the additionally 
submitted medical records.  

The Board finds that the VA audiological evaluation is new, 
but not material.  The VA audiological evaluation does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Instead, it merely showed the veteran continued to 
have normal hearing.  Such evidence raises no possibility of 
substantiating the claim.  

As for the tinnitus claim, there has been no additional 
evidence submitted and thus, no evidence that could possibly 
be new or material.

	(CONTINUED ON NEXT PAGE)




ORDER

1.  New and material evidence having not been received, 
entitlement to service connection for PTSD, is denied.

2.  New and material evidence having not been received, 
entitlement to service connection for gastritis, is denied.

3.  New and material evidence having not been received, 
entitlement to service connection for residuals of malaria, 
is denied.

4.  New and material evidence having not been received, 
entitlement to service connection for hearing loss, is 
denied.

5.  New and material evidence having not been received, 
entitlement to service connection for tinnitus, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


